Title: [Diary entry: 10 March 1786]
From: Washington, George
To: 

Friday 10th. Thermometer at 32 in the Morning—44 at Noon and 44 at Night. Ground very hard froze in the Morning, which was cold—the wind being fresh all day at No. West. In the evening it became calm. The day was clear. Lund Washington came here to Breakfast—after which he and Doctr. Jenifer both went away. Between breakfast and Dinner, a Mr. Rollins, who has undertaken to finish my new Room came here settled a plan with my joiners & returned before dinner.